DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/28/2021 has been fully considered. Claims 1-17 are withdrawn and claims 1-22 and 25-28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136).

Regarding claim 18, Bilodeau discloses a label (Abstract) comprising a polymer facestock having an upper surface and a lower surface (Fig. 6 #11; pg. 36, lines 7-21), a two-part curable adhesive layer disposed on the lower surface of the polymer facestock (Fig. 6 #12; pg. 36, lines 7-21) and a print layer disposed on the upper surface of the polymer facestock (Fig. 6 #13; pg. 36, lines 7-21)
The label reads on the claimed three-dimensional article having a surface with a printed material. The two-part curable adhesive layer reads on the claimed multi-part adhesive layer that is energy curable. The print layer reads on the claimed deposit of ink.



However, Hampden-Smith discloses a label (paragraph [0035]) comprising a reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm (paragraph [0116]) and wherein the reflective metallic feature is formed from a ink composition containing metallic particles (paragraph [0116]).
The reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm and being formed from a ink composition containing metallic particles reads on the claimed deposit of metallic ink layer comprising a dispersion of reflective metallic particles to form a reflective material and having a surface roughness less than about 400 nm.

Bilodeau and Hampden-Smith are analogous art because they are from the same field of labels. Bilodeau is drawn to a label (see Abstract of Bilodeau). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith).

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau and Hampden-Smith before him or her, to modify the label of Bilodeau to 

Regarding claim 20, Bilodeau discloses the label comprising a transparent protective layer as an outermost layer (Fig. 6 #14; pg. 36, lines 7-21).
The transparent protective layer reads on the claimed protective coating. The print layer is positioned between the two-part curable adhesive layer and the transparent protective layer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136) in further view of Longobardi et al (US 5,106,126).

Bilodeau and Hampden-Smith are relied upon as described above.

Regarding claim 19, Bilodeau and Hampden-Smith do not appear to explicitly disclose the label comprising one or more additional deposits of ink between the adhesive and the deposit of metallic ink.

However, Longobardi discloses a display comprising an ink layer disposed below a reflective layer of metallic ink (col. 3, lines 42-62).


Bilodeau, Hampden-Smith and Longobardi are analogous art because they are from the same field of labels. Bilodeau is drawn to a label (see Abstract of Bilodeau). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Longobardi is drawn to a decal (see col. 1, lines 7-14 of Longobardi).

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau, Hampden-Smith and Longobardi before him or her, to modify the label of Bilodeau to include the ink layer of Longobardi between the two-part curable adhesive layer and the print layer of Bilodeau because having the required ink layer provides the desired colored image (col. 2, lines 3-13 of Longobardi).

Claims 21 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136) in further view of Bray et al (US 2017/0326902).

Bilodeau and Hampden-Smith are relied upon as described above.

Regarding claims 21 and 22, Bilodeau and Hampden-Smith do not appear to explicitly disclose the label comprising the clear varnish having a surface energy from about 70 mN/m to about 85 mN/m.


The range for the surface energy overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an additional coating to wet and adhere to its surface (paragraph [0034] of Bray). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Bilodeau, Hampden-Smith and Bray are analogous art because they are from the same field of labels. Bilodeau is drawn to a label (see Abstract of Bilodeau). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Bray is drawn to a security document (see Abstract of Bray).

It would have been obvious to one of ordinary skill in the art having the teachings of Bilodeau, Hampden-Smith and Bray before him or her, to modify the label of Bilodeau to include the clear varnish having the required surface energy of Bray for the transparent protective layer of Bilodeau because having the clear varnish having the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau (WO 2004/009348) in view of Hampden-Smith et al (US 2007/0281136) in further view of Miekka et al (US 5,672,410).

Bilodeau and Hampden-Smith are relied upon as described above.

Regarding claim 25, Bilodeau and Hampden-Smith do not appear to explicitly disclose the label comprising the reflective metallic particles comprising a metal of aluminum.

However, Miekka discloses metallic pigment flakes in a printing composition (col. 4, lines 7-8) and wherein the metallic pigment flakes comprising aluminum flakes (col. 8, lines 5-30).

Bilodeau, Hampden-Smith and Miekka are analogous art because they are from the same field of labels. Bilodeau is drawn to a label (see Abstract of Bilodeau). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Miekka is drawn to metallic pigment flakes in a printing composition (see col. 4, lines 7-8 of Miekka).

.

Allowable Subject Matter
Claims 26-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art Huynh (WO 2006/033925), Hampden-Smith et al (US 2007/0281136), McKillip et al (US 5,328,738) and Bray et al (US 2017/0326902) do not disclose the three-dimension article comprising the colored ink layer having a surface energy of greater than about 70 mN/m in combination with the other limitations of the claims.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/28/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that that a pressure-sensitive adhesive tape is not the same as the “multi-part adhesive that is energy curable” and that Congard does not teach energy curable multi-part adhesive.

The Examiner notes that the Huynh, Hampden-Smith and Congard do not disclose the claimed “multi-part adhesive that is energy curable” in combination with the other limitations of the claim. Therefore, the previous rejections have been withdrawn.
However, a new ground of rejection under 103(a) for claim 18 has been made by Bilodeau in view of Hampden-Smith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785